Citation Nr: 1635905	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO. 13-23 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for left ankle tendonitis.

2. Entitlement to an initial compensable disability rating for a right ankle fracture with a scar since November 30, 2011.

3. Entitlement to an initial disability rating in excess of 10 percent for right knee arthritis since July 15, 2010. 

4. Entitlement to an initial compensable disability rating for left knee arthritis from July 15, 2010 to July 7, 2014, and in excess of 10 percent since July 8, 2014. 

5. Entitlement to an earlier effective date prior to July 15, 2010 for the grant of service connection for right knee arthritis.

6. Entitlement to an earlier effective date prior to July 15, 2010 for the grant of service connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing in June 2016. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record. 

The issues of entitlements to service connection for left ankle tendonitis and increased ratings for the left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the appellate period, the Veteran's right ankle disability has manifested as pain, limited motion, soreness, stiffness, and "locking up;" however, these symptoms have not resulted in moderate limited motion of the ankle.

2. The Veteran's initial claim for entitlement to service connection for arthritis of the knees was denied by a December 1992 rating decision. The Veteran was notified of this denial by a January 1992 letter, but he did not appeal or submit new and material evidence within one year; thus, the December 1992 rating decision became final.

3. The next claim for service connection for bilateral knee disabilities was received on July 15, 2010; there is no evidence of any intervening formal or informal claims.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for a right ankle fracture with a scar since November 30, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2015).

2. The criteria for an effective date prior to July 15, 2010, for grant of service connection for right knee arthritis have not been met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400 (2015).

3. The criteria for an effective date prior to July 15, 2010, for grant of service connection for left knee arthritis have not been met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

The claims for a higher initial rating and earlier effective dates are downstream issues, which were initiated by a notice of disagreement (NOD). The Court of Appeals for Veterans Claims (Court) has held that once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See 38 U.S.C.A. §§ 5104, 7105 (West 2014). Hence, there is no duty to provide additional VCAA notice for these claims.

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The February 2012 VA examiner performed an in-person examination and provided clear explanations in support of his opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). This VA examination is adequate to decide the right ankle claim. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 


Increased Rating

The Veteran contends that his right ankle disability should be rated higher than the currently-assigned noncompensable (zero percent) rating. 

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015). The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2015).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

The Veteran's ankle disability has been rated as zero percent disabling under DC 5271 based on limited motion of the ankle, which provides a 10 percent disability rating for moderately limited motion and a 20 percent disability rating for marked limited motion. 38 C.F.R. § 4.71a, DC 5271. A noncompensable evaluation (zero percent) is assigned in every instance where the Schedule does not provide a zero evaluation and the requirement for a compensable evaluation has not been met. 38 C.F.R. § 4.31 (2015). Terms such as "moderate" and "marked" are not defined in the Schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015). Normal range of motion of the ankle is zero to 20 degrees of dorsiflexion, and zero to 45 degrees of plantar flexion. 38 C.F.R. § 4.71a, Plate II (2015).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

November 2011 private progress note and letter showed that the Veteran was wearing orthotics and braces for a chronic, bilateral tibial dysfunction and tendonitis. 

In a November 2011 statement, the Veteran asserted that his right ankle locked up several times per week, which caused pain and difficulty in walking, and that sometimes he cannot rotate the ankle. He made similar complaints of pain and ankle locking up in a December 2011 private progress note. In January 2012, a private doctor noted that the Veteran did not have ankle pain, he had good range of motion, and the talar tilt and anterior drawer tests were negative. A January 2012 private progress note showed that he received injections and that the ankle was slowly improving. 

During a February 2012 VA examination, the Veteran complained of locking and catching in the ankle, trouble walking at the end of the day, and occasional swelling. He stated that he previously received ankle injections and that he used a cane and a brace for his symptoms; however, he did not use these assistive devices at work. The Veteran did not report any flare-ups. Range of motion testing showed right ankle plantar flexion to 40 degrees with no painful motion, and ankle dorsiflexion to 15 degrees with no painful motion. He had the same range of motion results after three repetitions. The examiner noted that the Veteran's functional loss and/or functional impairment included less movement than normal. The Veteran did not have localized tenderness or pain on palpation in the right ankle. Muscle strength testing showed normal strength. The anterior drawer and talar tilt tests were negative. The Veteran did not have ankylosis in the right ankle or the subtalar and/or tarsal joint. The examination also showed no evidence of shin splints or a total ankle joint replacement, but he had a lateral malleolus open reduction internal fixation (ORIF) surgery in July 2000 with no residual signs or symptoms. The examiner noted that the Veteran occasionally used a brace and a cane for ambulation, and that this disability did not impact his ability to work. 

In April 2013, the Veteran again complained of pain and less movement than normal in his right ankle. He asserted that plates and screws in his ankle joint further cause his painful symptoms. He made similar contentions in a November 2014 statement and he also endorsed symptoms of daily soreness and stiffness. Additionally, the Veteran asserted that a March 2001 private treatment note showed that his ankle had 10 degrees of dorsiflexion; however, this range of motion result pre-dates the current appeal period. 

During the June 2016 Board hearing, the Veteran again endorsed symptoms of pain and locking up. He described his symptoms as moderate and he testified that he has to wear an ankle brace when the ankle symptoms are exacerbated. 

Upon review of all the evidence, the Board finds the Veteran's disability has manifested as pain, limited motion, soreness, stiffness, and "locking up;" however, these symptoms have not resulted in moderate limited motion of the ankle. While the Board has considered the Veteran's reported symptoms and his June 2016 testimony, the range of motion testing and ankle manipulation conducted during the February 2012 VA examination show that the worst limitation in his dorsiflexion was zero to 15 degrees and plantar flexion was zero to 40 degrees. Thus, the Veteran's right ankle showed only a slight limitation of motion throughout the appellate period. These symptoms warrant a noncompensable disability rating. See 38 C.F.R. § 4.71a, DC 5271. Overall, the claims file does not include any medical or lay evidence showing moderate or marked motion limitation of the right ankle.

The Board has considered whether the Veteran's disability warrants a separate or higher disability rating under a different DC; however, the clinical evidence does not reflect the presence of ankylosis, malunion of the os calcis or astragalus, or astragalectomy in any of the medical treatment records during the appellate period. 38 C.F.R. § 4.71a, DCs 5270, 5272-5274 (2015). In fact, after noting the Veteran's complaints that his ankle locked-up, the February 2012 VA examiner specifically found there was normal alignment of the os calcis, and that the Veteran did not have any shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus or talus, or astragalectomy. While the Veteran complained that the ankle "locked-up" at times, the VA treatment records and the VA examination report do not reflect findings of abnormal strength, muscle atrophy, or ankylosis. Therefore, a separate disability rating and/or a compensable disability rating is not warranted under any other DC. 38 C.F.R. § 4.71a. 

Finally, the Board has considered whether this disability resulted in a level of functional loss greater than that already contemplated by the assigned disability rating. DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45. Lay statements and VA treatment records, including the VA examination report, reflect the Veteran's reports of ankle pain, locking up, soreness, and stiffness. During the February 2012 VA examination, he denied having flare-ups but he stated that he has to wear an ankle brace during periods of exacerbating symptoms in the June 2016 Board hearing. His use of a cane and a brace was also noted in several VA and private treatment records. 

While the February 2012 VA examiner determined that there was additional functional and/or functional impairment of the ankle because there was less movement than normal, this limitation in motion was reflected in the range of motion results of 40 degrees of plantar flexion and 15 degrees of dorsiflexion with no objective evidence of painful motion. Post-repetitive-use testing showed identical results. The Board has considered the Veteran's reported symptoms, including that he has trouble walking at the end of the day, as well as the clinical findings indicating no additional loss of motion after repetitive testing and no objective evidence of painful motion. Based on this evidence, the Board finds the evidence does not reflect functional loss for purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned disability rating.

The Board has also considered the Veteran's competent lay statements describing his symptoms and their effects on his daily life. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). In this respect, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements, and the Veteran's lay assertions. This evidence includes the information necessary and sufficient to rate the Veteran's disability under the rating criteria. 

Accordingly, the evidence does not show that a compensable disability rating for a right ankle fracture with a scar is warranted since November 30, 2011. 38 C.F.R. § 4.71a, DCs 5270-5274. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Extraschedular Considerations

The Board has considered whether the evaluation of the right ankle disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's symptoms mainly resulted in limitation of motion, pain, stiffness, and soreness. Moreover, the Deluca and Mitchell factors and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, contemplate pain, the loss of function, weakness, fatigability, and flare-ups. He does not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.71a, DC 5271; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran also has other service-connected disabilities. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria to rate the ankle disability. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has considered whether entitlement to any SMC benefits is warranted for the disability on appeal; however, it determines that entitlements to any SMCs are not warranted. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). The Veteran has not ever alleged, and the record does not support, that he was prevented from gaining or retaining gainful employment due to the right ankle disability. The February 2012 VA examiner determined that this disability did not impact his ability to work. In fact, all of the evidence indicates that the Veteran is currently employed in the Federal prison system. Thus, the issue of entitlement to a TDIU has not been raised by the record and Rice is inapplicable for the Veteran's right ankle disability. 


Earlier Effective Date

The Veteran is seeking earlier effective dates for the grant of service connection for his left and right knee disabilities. The Board shall address these claims in tandem. 

In his November 2011 NOD and in testimony before the Board, the Veteran asserted that the grant of service connection for these disabilities should have been effective in August 1992, the date he initially filed claims for arthritis of the knees. 

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a). 

This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400. For claims specifically reopened on the basis of new and material evidence after a final disallowance under 38 C.F.R. § 3.156(a), the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim. The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims. See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01. However, prior to the effective date of the amendment, an informal claim was any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a) (2014).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. Id. 

The Veteran initially filed claims for service connection for arthritis of the hands and knees, asthma, and sinusitis in July 1992. VA denied his claims to service connection for the knees in a December 1992 rating decision but granted service connection for bronchial asthma, rated as 30 percent disabling, and rhinosinusitis, rated as zero percent disabling. VA notified the Veteran of the denials and assigned ratings by a January 1993 letter. In February 1993, the Veteran submitted an NOD with the assigned ratings for the asthma and rhinosinusitis disabilities. In pertinent part, the Veteran stated: "I do not agree with the rating of only thirty percent. Please send me my 'statement in case' in order to review what evidence that was considered." A reasonable reading of this statement does not indicate that he disagreed with the denials of his bilateral knee disability claims. 

The evidence does not reflect that the Veteran filed any additional claim for service connection for left and/or right knee disabilities until July 2010, when he filed a statement in support of claim (VA Form 21-4138) to reopen claims of entitlement to service connection. As a result of this informal application, the claims were reopened, granted on the merits, and awarded benefits effective July 15, 2010, the date the claims were received by VA. 

In September 2010, the Veteran alleged that he sent an NOD in February 1993 for chronic knee pain and/or arthritis in his knees. He also asserted that he called the RO in Waco, Texas for assistance with refiling an NOD after he received a June 1993 letter from VA indicating that he only disagreed with the assigned ratings for the asthma disability. He contended that he filed another NOD for the bilateral knee disabilities. He also submitted dates of treatment and names of the treating medical professionals for his bilateral knee symptoms from December 1987 to October 1999. 

The claims file includes medical evidence showing complaints and treatment for bilateral knee symptoms since the December 1992 rating decision, including an October 1999 private treatment record. However, these records cannot be construed as an informal claim because the Veteran did not request a determination of entitlement to VA benefits and he did not evidence a belief in entitlement to a VA benefit. See 38 C.F.R. § 3.1(p).

In November 2011, the Veteran asserted that he filed two NODs with the December 1992 rating decision and that both appeals were denied. He also alleged that a VA employee then told him that he was wasting his time filing disagreements if he did not provide evidence other than his military medical records to substantiate his claims. In an October 2014 substantive appeal (VA Form 9), the Veteran contended that in addition to stating that the Veteran was wasting his time, this VA employee refused to file the NOD for the bilateral knee claims. The Veteran reiterated these statements during the June 2016 Board hearing and he testified that he went to the Waco RO to file an NOD approximately once a month following his initial denial. 

Based on the law and evidence outlined above, entitlement to service connection has already been granted to the earliest available date, July 15, 2010. While the Veteran filed claims in July 1992, they were denied by a December 1992 rating decision. He was notified of this decision but did not appeal and did not submit any new evidence within one year; thus, the decision became final. See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103. He has not alleged clear and unmistakable error in this rating decision at any time. 

The Board has considered the Veteran's assertions that he filed multiple NODs following the December 1992 denial of his claims; however, the record does not reflect that any NODs were filed for the knee disabilities within one year. Additionally, the Veteran's statements regarding the circumstances of filing an NOD and his interactions with a VA employee who told him he was wasting his time have changed over the course of the appeal. In September 2010, the Veteran asserted that he filed an NOD with the rating decision. In November 2011, he contended that he filed two NODs and was told that he was wasting his time. In October 2014, he asserted that the VA employee refused to file an NOD for the rating decision. Most recently in June 2016, the Veteran asserted that he filed monthly NODs with the rating decision. The probative value of the Veteran's statements is greatly diminished by these inconsistencies. 

Apart from the Veteran's statements, the claims file does not contain any evidence that can be construed as claims for service connection for the knees between July 1992 and July 2010. Thus, VA is precluded, as a matter of law, from granting an effective date for the award of service connection prior to July 15, 2010, because it did not receive a formal or informal claim showing an intent to apply for one or more VA benefits. Therefore, these appeals must be denied because the RO has already assigned the earliest possible effective date provided by law.


ORDER

An initial compensable disability rating for a right ankle fracture with a scar since November 30, 2011 is denied.

An effective date prior to July 15, 2010, for the grant of service connection for right knee arthritis is denied.

An effective date prior to July 15, 2010, for the grant of service connection for left knee arthritis is denied.


REMAND

The service connection claim for left ankle tendonitis and increased ratings claims for the left and right knee disabilities must be remanded for a VA addendum medical opinion and a VA examination. 

The February 2012 VA examiner did not address relevant service treatment records in providing a negative nexus opinion regarding the current left ankle disorder and the Veteran's service. Furthermore, the Veteran has asserted that his left ankle disorder was caused or aggravated by his service-connected bilateral knee and right ankle disabilities; however, the claims file does contain a medical opinion addressing whether these disabilities caused or aggravated the Veteran's left ankle symptoms.

The left and right knee increased rating claims must be remanded for a new VA examination because the Veteran asserted during the June 2016 Board hearing that these disabilities had worsened since the last VA medical evaluation. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records relevant to the left and right knee and left ankle claims that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After completing the directives above, RETURN THE FILE TO THE FEBRUARY 2012 VA EXAMINER WHO PERFORMED AN EXAMINATION FOR THE ANKLE CONDITIONS AND request that he re-review the file and respond to the below inquiries. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current left ankle disorder symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the February 2012 physical examination, and sound medical principles, the VA examiner should provide opinions as to:

Whether the Veteran's current left ankle disorder, including posterior tibial tendonitis, manifested in service or was caused by an in-service incident. 

Whether the Veteran's current left ankle disorder, including posterior tibial tendonitis, was CAUSED or AGGRAVATED by his service-connected left and right knee disabilities and/or right ankle disability. 

THE EXAMINER MUST COMMENT AND DISCUSS THE LAY CONTENTIONS AND THE MAY 1979 AND JUNE 1979 SERVICE TREATMENT RECORDS, AND PROVIDE A THOROUGH EXPLANATION FOR ALL OPINIONS RENDERED.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*March 1979 enlistment examination showing no symptoms or complaints for a left ankle disorder.

*May 1979 service treatment record showing that the Veteran had a profile for an Achilles tendonitis and that he was prescribed a cast. 

*June 1979 service treatment records, including a radiology report that stated: "No conclusive bony displacements are seen. A lucent area in the calcaneus is of questionable significance; it could be associated with trauma, there is a suggestion of reduction in height of the anterior portion of the calcaneus." 

*Reports of medical examination and history from November 1985, February 1988, May 1992, and July 1992 not showing any left ankle complaints, symptoms, or treatment. 

*Private treatment records showing complaints of left ankle symptoms, including pain, from December 2010, February 2011, April 2011, November 2011, and December 2011.

*November 2011 private doctor's letter noting that the Veteran had chronic posterior tibial tendonitis and indicating that the Veteran's high impact activities in service could have contributed to his current foot and ankle pain. 

*November 2011 and April 2013 statements, as well as the June 2016 testimony, from the Veteran asserting that his current left ankle tendonitis was caused by his in-service incident of twisting and injuring the left ankle and/or his service-connected bilateral knees and right ankle disabilities.

*February 2012 VA examination in which the examiner opined that the left ankle condition was less likely than not due to the condition for which the Veteran was treated in service because the first complaint of left ankle symptoms was in 2010 but the Veteran was discharged in 1992. The examiner stated that there was no evidence of a chronic ongoing condition associated with the Veteran's military service. However, the examiner failed to discuss the significance of the documented in-service treatment for the left ankle and the Veteran's lay statements. This examiner also did not provide a medical opinion whether the Veteran's left ankle disorder was caused or aggravated by any service-connected disabilities. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After completing the directives above, schedule the Veteran for a VA examination to determine the current degree of severity of his left and right knee disabilities, including traumatic arthritis. The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that a review was accomplished. The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail. Any indicated diagnostic tests and studies should be accomplished. Application of 38 C.F.R. § 4.40 regarding functional loss due to pain, 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint, and DeLuca and Mitchell criteria should be considered. 

All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

5. After undertaking any other appropriate development deemed necessary, readjudicate the claim of service connection for a left ankle disorder and increased rating claims for the left and right knee on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


